 



Exhibit 10.41
 

                                              Veraz Networks, Inc
926 Rock Avenue, Suite 20
San Jose, CA 95131
USA
[Veraz Networks Logo]
  www.veraznetworks.com     Tel:  +1-408-750-9400
Fax: +1-408-546-0081
 
         


 
November 29, 2007
 
Mr. Mike West
C/O Veraz Networks, Inc.
926 Rock Avenue, Suite 20
San Jose, CA 95131
 
Re:     Appointment to the Board of Directors of Veraz Networks, Inc. (“Veraz”)
 
Dear Mike:
 
I am very happy to report that, as we have previously agreed, you were appointed
to the Board of Directors of Veraz (the “Board”) at a meeting held today.
Additionally, you were appointed to be a member of the nominating, governance
and compensation committees of the Board.
 
You have been automatically granted a non-statutory stock option to purchase
15,000 shares of Veraz’s common stock, at an exercise price equal to $4.85 (the
closing price of Veraz common stock as of today). Additionally, the Board has
granted to you 10,000 restricted stock units. Twenty-five percent (25%) of the
RSUs and the shares underlying the option shall vest on each of November 30,
2008; November 30, 2009, November 30, 2010; and November 20, 2011 for so long as
you continue to serve as a director, until the entire amount of the grant is
vested. All additional terms, including acceleration of vesting following a
Change of Control, are set forth in Veraz’ 2006 Equity Incentive Plan, a copy of
which is attached hereto. A copy of the grant notice and additional
documentation regarding the above-described grant will be provided within a
week.
 
As a non-employee director of Veraz, you will receive an annual retainer of
$10,000 for your services as a member of the Board, an additional annual
retainer of $5,000 per committee for your services on the compensation,
governance and nominating committees of the Board for a total annual retainer of
$25,000. All payments will be made on a quarterly basis. Veraz will also
reimburse you for your travel expenses in attending board and committee
meetings.
 
I have also attached for your information a copy of Veraz’s standard
indemnification agreement. We have entered into this agreement with all
directors, officers and certain other employees. This agreement provides, among
other things, that we will indemnify our directors for any and all expenses,
including attorneys’ fees, in any action or proceeding arising out of service as
one of our directors. Additionally, for your information, I have attached a copy
of the summary of our current Director and Officer Summary of Insurance.
Obviously, you will be covered by this policy immediately after joining the
Board.
 
1.





--------------------------------------------------------------------------------



 



I trust that you will find these terms and conditions consistent with our prior
agreement. Please sign and date this letter below as well as the attached
indemnification agreement. We look forward to a productive and enjoyable future
relationship.
 
Very truly yours,
 
Veraz Networks, Inc.
 

  By: 
/s/  Douglas A. Sabella


Douglas A. Sabella
President and CEO

 
Accepted:
 
 

         
/s/  
Mike West
      1/21/08                   Date


 
Attachments:
     2006 Equity Incentive Plan
     Indemnification Agreement
     Director and Officer Summary of Insurance

